DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner deleted the term “significance” in claim 17 and amended the title.

Amended Title
BIT-PLANE ENCODER AND DECODER

Amended Claim 17
17. A method for decoding transform coefficients from a data stream,
the transform coefficients being spectral coefficients of a spectral decomposition of a picture
and the transform coefficients being grouped into coefficient groups, the coefficient groups
being grouped into group sets, the method comprising
deriving from the data stream an indication of a coding mode;
deriving from the data stream information which identifies a first subset of group sets for which the coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identifying a first set of coded bit planes by
deriving a first prediction for the first set of coded bit planes based on a first previously decoded coefficient group,
correcting the first prediction using a first prediction residual derived from the data stream so as to acquire a corrected prediction for the first set of coded bit planes,
deriving bits of the respective coefficient group within the first set of coded bit planes from the data stream;
for each group set out of the second subset,
depending on the coding mode
if the coding mode is the first mode,
for each coefficient group of the respective group set,
identifying a second set of coded bit planes by
deriving a second prediction for the second set of coded bit planes based on a second previously decoded coefficient group, and assuming a prediction residual for the second prediction to be zero and 
deriving bits of the respective coefficient group within the second set of coded bit planes from the data stream; and
if the coding mode is a second mode, for each group set of the second subset,
inheriting that for each coefficient group of respective group set, coefficients of the respective
coefficient group are zero or to be set to pseudo noise.
Allowable Subject Matter
Claims 1-13, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to encoding transform coefficients into a data stream, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets and decoding transform coefficients from a data stream, the transform coefficients being spectral coefficients of a spectral decomposition of a picture and the transform coefficients being grouped into coefficient groups.  
The closest prior art, Wang et al. (US 2009/0110066) shows a related method for selecting a coding mode for a block of a current picture.

However, Wang fails to address: 
Claim 1
1. An encoder configured to encode transform coefficients into a data stream, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the encoder being configured to 
signal in the data stream a significance coding mode to be a first mode or a second mode,
insert into the data stream information which identifies a first subset of group sets for which the coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identify a first set of coded bit planes in the data stream by 
deriving a first prediction for the first set of coded bit planes based on a first previously coded coefficient group,
insert into the data stream a first prediction residual for correcting the first prediction so as to acquire a corrected prediction for the first set of coded bit planes,
insert bits of the respective coefficient group within the first set of coded bit planes into the data stream;
for each group set out of the second subset, 
depending on the coding mode
if the coding mode is the first mode,
for each coefficient group of the respective group set,
identify a second set of coded bit planes by
deriving a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, wherein a prediction residual for the second prediction is to be assumed to be zero, and
insert bits within the second set of coded bit planes into the data stream; and
wherein, if the coding mode is the second mode, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are to be set to zero or to pseudo noise.

Claim 15
15. A method for encoding transform coefficients into a data stream, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the method comprising
signaling in the data stream n significance coding mode to be a first mode or a second mode,
inserting into the data stream information which identifies a first subset of group sets for which the coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identifying a first set of coded bit planes in the data stream by
deriving a first prediction for the first set of coded bit planes based on a first previously coded coefficient group,
inserting into the data stream a first prediction residual for correcting the first prediction so as to acquire a corrected prediction for the first set of coded bit planes,
inserting bits of the respective coefficient group within the corrected prediction for the first set of coded bit planes into the data stream;
each group set out of the second subset,
depending on the coding mode
if the coding mode is the first mode,
for each coefficient group of the respective group set,
identifying a second set of coded bit planes by 
deriving a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, wherein a prediction residual for the second prediction is to be assumed to be zero, and
inserting bits within the prediction for the second set of coded bit planes into the data stream; and
wherein, if the coding mode is the second mode, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are to be set to zero or to pseudo noise.

Claim 16
16. A digital storage medium storing a picture by means of a data stream which has transform coefficients of a spectral decomposition of the picture encoded thereinto, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the data stream comprising
an indication whether a significance coding mode is a first mode or a second mode, 
information which identifies a first subset of group sets for which the significance coding mode is not to be used, and a second subset of group sets for which the significance coding mode is to be used;
wherein, for each group set out of the first subset, for each coefficient group of the respective group set,
a first set of coded bit planes is indicated in the data stream 
relative to a first prediction for the first set of coded bit planes derived based on a first previously coded coefficient group,
by way of a first prediction residual which corrects the first prediction so as to acquire a corrected prediction for the first set of coded bit planes,
the data stream comprises bits of the respective coefficient group within the corrected prediction for the first set of coded bit planes;
for each group set out of the second subset,
depending on the coding mode
if the coding mode is the first mode,
for each coefficient group of the respective group set,
a second set of coded bit planes is defined to be
derivable by a second prediction for the second set of coded bit planes based on a second previously coded coefficient group, wherein a prediction residual for the second prediction is to be assumed to be zero, and
the data stream comprises bits within the prediction for the second set of coded bit planes into the data stream; and
wherein, if the coding mode is the second mode, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are to be set to zero or to pseudo noise.

Claim 17
17. A method for decoding transform coefficients from a data stream, the transform coefficients being spectral coefficients of a spectral decomposition of a picture and the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the method comprising
deriving from the data stream an indication of a coding mode;
deriving from the data stream information which identifies a first subset of group sets for which the coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identifying a first set of coded bit planes by
deriving a first prediction for the first set of coded bit planes based on a first previously decoded coefficient group,
correcting the first prediction using a first prediction residual derived from the data stream so as to acquire a corrected prediction for the first set of coded bit planes,
deriving bits of the respective coefficient group within the first set of coded bit planes from the data stream;
for each group set out of the second subset,
depending on the coding mode
if the coding mode is the first mode,
for each coefficient group of the respective group set,
identifying a second set of coded bit planes by
deriving a second prediction for the second set of coded bit planes based on a second previously decoded coefficient group, and assuming a prediction residual for the second prediction to be zero and 
deriving bits of the respective coefficient group within the second set of coded bit planes from the data stream; and
if the coding mode is a second mode, for each group set of the second subset,
inheriting that for each coefficient group of respective group set, coefficients of the respective coefficient group are zero or to be set to pseudo noise.

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663